DETAILED ACTION
                                         Response to Amendment
The reply filed 01/29/21, has been entered. Claims 1-9 are amended. Claims 1-9 pending in the application.

                                        EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jim Thomas on 02/05/21.
The application has been amended as follows:
	PLEASE AMEND THE CLAIMS AS FOLLOWS:

Cancel claims 10-20.

                                           Allowable Subject Matter 
1.	Claims 1-9 are allowed. The following is an Examiner's statement of reasons for allowance: 			                    
             Independent claim 1 of the present application teaches, for example, “A method, comprising: receiving, at a memory device, a stream of bits comprising a plurality of packets, wherein a portion of a first packet of the plurality of packets corresponds to a level of indirection 
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “a portion of a first packet of the plurality of packets corresponds to a level of indirection field comprising a binary value representative of a number of pointers associated with performing a request that corresponds to the first packet; determining the number of pointers based at least in part on the binary value in level of indirection field; and performing one or more operations on memory based at least in part on the number of pointers, wherein the one or more operations comprise one or more read operations, one or more write operations, or any combination thereof”. Consequently, claim 1 is allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                  
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112